Citation Nr: 0923957	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the Veteran seeks service connection for PTSD.  
Requisite for a grant of service connection is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

The Board presently remands this appeal for clarification of 
the question of a diagnosis of PTSD.  

The claims folder contains medical records authored by E.A., 
Ph.D. and P.M., M.D.  The January 2008 clinical treatment 
plan from Dr. E.A. provides a diagnosis of PTSD.  A November 
2008 psychiatric evaluation from Dr. P.M. also provides the 
Veteran with a PTSD diagnosis.  Dr. P.M. stated that he based 
his diagnosis of chronic PTSD on his presentation and the 
evidence from his family and friends.  

However, the Veteran has undergone two VA psychiatric 
examinations, which found that he was malingering in an 
attempt to gain compensation.  In the December 2007 and 
February 2008 VA examinations, the examiners diagnosed 
malingering PTSD.  Both examiners determined that the Veteran 
was exaggerating his symptoms in order to obtain 
compensation.  His mental status examinations both revealed 
very poor cognitive functioning; however, both examiners 
opined that the Veteran's responses were inconsistent with 
the type of responses normally associated with a PTSD.  

The medical evidence is not sufficiently developed to ensure 
comprehensive appellate review.  Under 38 C.F.R. § 4.2, if 
the medical evidence is not sufficient, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Prior to the enactment of 
the VCAA, the Court held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). ]. 
See also 38 C.F.R. § 4.28 ["If a diagnosis is not supported 
by the findings on the examination report of if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."].

Specifically, in November 2008, Dr. P.M. assessed the same 
characteristics that the VA examiners interpreted as 
malingering to be indicative of a depth of diagnosed PTSD.  
The Board is unable to interpret these findings, as well as 
those of the VA examiners, without further clarification.  
Further, Dr. P.M. indicated that he interviewed several 
individuals at his office (the Veteran's ex-wife; friend 
J.R.; his daughter "D.;" and former parishioner C.W.) in 
formulating his opinion that the Veteran has PTSD.  There are 
no statements from these individuals in the record, and the 
VA examiners clearly did not have their accounts at the time 
the Veteran underwent VA examinations.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

- The RO/AMC will also notify the 
Veteran that he may submit witness 
statements from those individuals 
who accompanied him to the November 
2008 clinical interview conducted by 
Dr. P.B.M. - in particular his ex-
wife; friend J.R.; his daughter 
"D.;" and former parishioner C.W. 

2.  Following a reasonable period of time 
or upon the Veteran's response, the 
RO/AMC will return the claims folder, and 
any further evidence obtained, to the VA 
physicians who conducted the February 
2008 Board of two examiners, who will 
review the claims folder, and Dr. 
P.B.M.'s November 2008 report. 

a.  After review of the claims 
folder and Dr. P.B.M.'s report, the 
examiners must respond to Dr. 
P.B.M.'s opinion that the Veteran's 
report of symptoms are "signs of 
confabulatory behavior" possibly 
indicative of PTSD," as well as any 
relevant comments as to whether the 
Veteran has PTSD.  


b.  The examiners are advised that 
the purpose of this remand is to 
clarify whether the Veteran has 
PTSD, and to state the basis for 
such opinion.
If, either upon review of the claims 
folder and/or their own previous 
findings, the examiners note medical 
or factual data which would alter 
their original conclusions, they 
should accordingly modify their 
original opinion. 

c. If either or both of the VA 
examiners who conducted the February 
2008 examination is no longer 
available or is no longer employed 
by VA, the Veteran must undergo 
another VA examination, accompanied 
by the claims folder to ascertain 
whether he has PTSD.  If such an 
examination is directed, the 
examiners must attempt to reconcile 
all previous opinions of record.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO/AMC shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.
    
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




